TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00393-CV



                                    Mary Decker, Appellant

                                                 v.

                                Clifford Homes, LLC, Appellee


        FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
    NO. 15-0508-CC4, HONORABLE MICKEY RAY PENNINGTON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Mary Decker has filed “Relators Emergency Petition for Writ of Mandamus

and Emergency Motion for Stay of Writ,” asking that we stay the writ of possession to be executed

pursuant to an order signed by the trial court on June 23, 2015.1 We grant appellant’s motion and

temporarily stay the writ of possession pending further order of this Court. The Court orders the

appellee to file a response to the motion on or before July 9, 2015.

               It is so ordered July 2, 2015.



Before Justices Goodwin, Field, and Bourland




       1
         Although appellant has styled her motion as a petition for writ of mandamus, it is actually
a motion in a pending appeal, not an original proceeding.